Case 1:20-cv-24523-KMW Document 99 Entered on FLSD Docket 11/13/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                 CASE NO.: 1:20-cv-24523-KMW

  GILEAD SCIENCES, INC.,
  GILEAD SCIENCES IRELAND UC,

         Plaintiffs,

  v.

  AJC MEDICAL GROUP, INC., ET AL.,

        Defendants.
  ________________________________/

                                    NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the undersigned hereby enters its appearance as counsel of

  record for Defendant JENNIFER JOHN CARBON in the above-styled case. Please direct copies

  of all future pleadings, papers, and/or inquiries regarding this Defendant to the undersigned, using

  the address and to both email addresses indicated below.


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all
  counsel of record via the courts’ CM/ECF Electronic Filing System, and via U.S. Mail to all pro
  se parties, if any, on this 13th day of November, 2020.

                                                       Respectfully Submitted,

                                                       /s/ David A. Howard
                                                       David A. Howard, Esq.
                                                       Florida Bar No. 956589
                                                       25 SE 2nd Avenue, Suite 1105
                                                       Miami, Florida 33131
                                                       Tel.: (786) 360-6056
                                                       Emails:david@davidhowardlaw.com
                                                               davidlaw1100@gmail.com
